Citation Nr: 0926262	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-11 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by fevers, "chilly feelings," night sweats, 
dyssomnia and aching joints, all to include as due to 
undiagnosed illness.

2.  Entitlement to service connection for a skin condition, 
to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to August 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for the 
disabilities at issue.  This case was before the Board in 
November 2006, at which time it was remanded to ensure due 
process and for additional development of the record.

The issues of entitlement to disabilities manifested by 
aching joints and night sweats, and for a skin disability, to 
include as due to undiagnosed illness, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  Fevers and "chilly feelings" have not been objectively 
documented following service.  

3.  Dyssomnia was initially manifested following service, is 
attributable to known clinical disorders, and there is no 
competent medical evidence linking it to service, to include 
service in the Persian Gulf.  

CONCLUSION OF LAW

Disabilities manifested by fevers, "chilly feelings" and 
dyssomnia were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a July 2002 letter, issued prior to the rating decision on 
appeal, and in a December 2006 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The 
December 2006 letter also advised the appellant of how the VA 
determines a disability rating and assigns an effective date, 
and the type of evidence which impacts such.  The case was 
last readjudicated in March 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA medical records, the reports of VA 
examinations, and the Veteran's testimony at a hearing at the 
RO in April 2004.  

The appellant was notified and aware of the evidence needed 
to substantiate this claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by providing argument regarding his claim, 
including testifying at a hearing at the RO.  Thus, the 
Veteran has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may 
be service-connected, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  A "qualifying chronic 
disability" has been defined to mean a chronic disability 
resulting from any of the following (or any combination of 
the following):  (1) an undiagnosed illness; (2) medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or 
any other illness the Secretary determines meets the criteria 
of a medically unexplained chronic multisymptom illnesses); 
or (3) any diagnosed illness that the Secretary determines 
warrants a presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2008). Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-
month period of chronicity is measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following:  fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2008).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between a veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of a veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The evidence establishes that the Veteran served in the 
Persian Gulf during the requisite time period.  He argues 
that he has fevers, "chilly feelings" and dyssomnia, to 
include as being due to undiagnosed illness.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings of record.  The 
service treatment records show that he had a slight 
temperature (99 degrees) in July 1983.  He had stomach 
cramps.  VA outpatient treatment records disclose that the 
Veteran was seen in July 1992.  He related that his symptoms 
began the previous Thursday with dizzy spells.  Subsequently, 
he experienced vomiting and a fever of 103 to 104 degrees.  
The assessment was to rule out a viral infection.  The 
Veteran was hospitalized by the VA in September 1992 with 
symptoms including a fever.  His symptoms had apparently 
recurred after he was treated with medication.  He presented 
with a fever up to 101 and 102 degrees.  He was treated with 
medication, and became febrile.  The diagnosis was septic 
arthritis, of undetermined etiology.  It was indicated that 
he was asymptomatic on discharge.  

On VA general medical examination in February 2003, the 
Veteran reported having chilly feelings.  He also stated that 
he had poor sleep.  

The Veteran's spouse accompanied the Veteran to a VA 
outpatient treatment clinic in February 2003.  She said that 
he had problems sleeping.  Later that month, the Veteran 
described having significant sleep difficulties when he 
returned from the Persian Gulf, and through to the present.  
In April 2007, he related that he had experienced problems 
with sleepiness for years.  He said he was sleepy during the 
day, but added that he got eight hours of sleep a night.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence.  In 
this regard, the Board notes that the service treatment 
records are negative for findings pertaining to chilly 
feelings or dyssomnia.  He was seen for a viral syndrome or 
possible flu on several occasions.  It was specifically noted 
in November 1984 that his temperature was normal, and in 
September 1986 that he did not have a fever.  Although, as 
noted above, he had a slight temperature in July 1983, this 
was apparently associated with an acute illness, and there 
are no other entries in the service treatment records showing 
he had a fever.  

When examined by the VA in March 1993, the Veteran reported a 
history of being treated for a systemic illness, which 
included chills and fever, in 1992.  He noted that he had no 
symptoms left.  The diagnosis was history of septic 
arthritis, treated and recovered, without residual.  

Following the February 2003 VA examination, the examiner 
concluded that fevers were not documented.  He further stated 
that no undiagnosed condition was found on the examination.  

The Veteran was most recently examined by the VA in December 
2008.  A history of obstructive sleep apnea was noted based 
on sleep study findings.  In addition, it was indicated that 
the Veteran had a history of dyssomnia, fever and chilliness.  
The examiner observed that the Veteran had never been found 
to have any significant fever, except during the episode in 
1992.  There was no documentation in the medical record of 
any elevations of temperature other than the one 
hospitalization.  There was no documentation of chills.  The 
examiner indicated that dyssomnia had been attributed to the 
Veteran's psychological problems, back pain and his 
obstructive sleep apnea.  An examination revealed that his 
temperature was 98.2 degrees.  A chart review revealed no 
elevations of temperature.  The Veteran noted that he had 
problems using a CPAP machine and said that his sleep was 
interrupted and that he could only sleep a couple of hours at 
night.  Following the examination, the examiner asserted that 
he found no evidence of any fevers on examination.  He noted 
that the Veteran gave a history of feeling chilly and having 
fevers, but these were not documented anywhere in the record, 
except for when he had obvious sepsis in 1992.  He concluded 
that the Veteran's dyssomnia was more likely than not 
associated with dysthymia, back pain and obstructive sleep 
apnea.  Finally, he stated that he found no evidence of any 
undiagnosed condition caused by the Veteran's Persian Gulf 
service. 

In sum, the only evidence supporting the Veteran's claim 
consists of his statements.  In contrast, the medical 
findings on examination are of greater probative value than 
the Veteran's allegations regarding the existence or etiology 
of fevers, chilliness or dyssomnia.  There are no objective 
indications of a disability manifested by fevers or 
chilliness, and his dyssomnia has been attributed to known 
clinical disorders.  The Board concludes, therefore, that the 
preponderance of the evidence is against the claims for 
service connection for fevers, chilly feelings or dyssomnia, 
to include as due to undiagnosed illness.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for a disability manifested by fevers, 
"chilly feelings" and dyssomnia, to include as due to 
undiagnosed illness, is denied.


REMAND

The Veteran also argues that service connection should be 
granted for a disability manifested by aching joints and 
night sweats and for a skin condition, all to include as due 
to undiagnosed illness.  

As noted in the November 2006 remand, the Veteran sought 
treatment on a number of occasions during service for 
complaints involving various joints, including the right 
knee, both feet, and shoulders.  Post-service VA medical 
records reflect treatment for degenerative joint disease, 
possible fibromyalgia and polyarthritis.  Following the 
December 2008 VA examination, the assessments included 
degenerative joint disease of both knees, left shoulder, and 
lumbosacral strain, pes planus with plantar fasciitis, and 
left ankle strain.  

With respect to the claim for service connection for a 
disability manifested by night sweats, the Board observes 
that the VA examiner stated, in December 2008, that the 
Veteran's night sweats have not been observed by others.  
This is not true, as the Veteran's spouse, who accompanied 
him to a VA outpatient treatment clinic visit in February 
2003, related that he had sleeping problems and woke up 
drenched in sweat.  

The Veteran also claims that service connection is warranted 
for a skin condition.  The service treatment records show 
that the Veteran was treated for skin complaints.  He was 
found to have contact dermatitis in October 1983.  The 
December 2008 VA examination revealed hyperpigmented lesions 
and bilateral tinea pedis and tinea unguium. 

Although the Board instructed the examiner to render an 
opinion concerning whether any joint disorder or skin 
condition was related to service, no such opinion was 
forthcoming.  In addition, the Board points out that the 
examiner's premise regarding the presence of night sweats, 
that is, that they have not been observed, is contradicted by 
the record.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for any joint problem 
(other than his service-connected 
disabilities of the right elbow and right 
ankle) since 2005.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the Veteran, and which 
have not already been associated with the 
claims folder.

2.  The RO/AMC should contact the 
physician who conducted the December 2008 
VA examination.  He should be requested 
to review the claims folder and provide 
an opinion concerning whether it is at 
least as likely as not that any diagnosed 
joint or skin disorder is related to 
service, to include service in the 
Persian Gulf.  In addition, he should be 
asked if his opinion regarding night 
sweats is affected by the statement from 
the Veteran's spouse that he wakes up in 
sweat.  The rationale for any opinion 
should be set forth.  If the examiner who 
conducted the December 2008 examination 
is unavailable, then the Veteran should 
be scheduled for appropriate 
examinations, and the examiner(s) should 
provide the requested opinions.  

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


